Citation Nr: 1446111	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-29 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to payment of attorney fees from past-due benefits granted in an April 2011 rating decision.  

(The matters of entitlement to service connection for a right hip disability, entitlement to service connection for a left hip disability, entitlement to service connection for a right ankle disability, entitlement to service connection for a left ankle disability, entitlement to a higher rating for a right knee disability, and entitlement to a higher rating for a left knee disability are the subjects of a concurrently but separately issued Board decision.)


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973 and from November 1974 to August 1980.  The Claimant is the Veteran's attorney.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011 administrative decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Claimant's substantive appeal was ambiguous as to whether he wanted a hearing before the Board.  In July 2012, he advised the RO that he did not want a hearing.  38 C.F.R. 20.704(e).  


FINDINGS OF FACT

1.  In July 1996, the Veteran filed a claim for total disability based upon individual unemployability.

2.  By a rating decision dated in March 1997, the RO originally denied a claim TDIU and the Veteran did not perfect an appeal of that decision.

3.  In a June 2003 rating decision, the RO denied the claim for service connection for an acquired psychiatric disorder and the Veteran did not perfect an appeal to that decision.

4.  In October 2009 and November 2009, the Veteran re-raised TDIU and raised a claim of new and material evidence for the claim of service connection for an acquired psychiatric disorder. 

5.  In March 2010, the RO issued a rating decision denying claims for an increased rating for a right knee disability and an increased rating for a left knee disability.  The decision neither identified nor discussed TDIU or entitlement to service connection for an acquired psychiatric disability.

6.  The contemporaneous code sheet that accompanied the rating decision noted that an acquired psychiatric disorder was not service connected and that TDIU had been denied at some point.

7.  The March 2010 rating decision did not deny the Veteran's pending claims to reopen a claim for service connection for an acquired psychiatric disorder and TDIU.

8.  In January 2011, the Veteran and the Claimant entered into an attorney fee agreement that authorized payment to the Claimant from past-due benefits to be paid to the Veteran by VA and the Claimant filed a VA Form 21-22a as the Veteran's representative.  The agreement did not specify a particular claim.

9.  In January 2011, the Claimant filed a notice of disagreement on the Veteran's behalf to the March 2010 rating decision denying individual unemployability.  

10.  In April 2011, the RO granted service connection for depression and also awarded TDIU.  

11.  The Veteran's claims to reopen the clam for service connection for an acquired psychiatric disorder and for TDIU remained pending from October 2009 until granted in April 2011.
12.  Prior to April 2011, there is no final RO decision in the merits of the issue of entitlement to TDIU.  


CONCLUSION OF LAW

The criteria for payment of attorney fees attorney's fees from past-due benefits granted in an April 2011 rating decision are not met. 38 U.S.C.A. § 5904 (West Supp. 2013); 38 C.F.R. § 4.636 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Those duties do not apply, however, to cases where the claimant is not seeking benefits under Chapter 51 of Title 38 of the United States Code but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  Moreover, VA's duties to notify and assist do not affect matters limited to statutory interpretation, as in this case.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). Therefore, discussion of VA's duties to notify and assist is not required in this case.

Nevertheless, a "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2013). As the propriety of attorney's fee from the past-due benefits impacts the amount due to the Veteran, this matter qualifies as a simultaneously contested claim.

Special procedural regulations are applicable to such claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2013).  This procedural step was taken when a copy of the September 2011 decision was mailed to both the Veteran and the Claimant.

After a notice of disagreement has been filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a statement of the case. 38 C.F.R. § 19.101.  This procedural step was completed with the mailing of a copy of the September 2011 statement of the case to both the Veteran and the Claimant in October 2011.  The statement of the case advised them of the reasons and bases for the RO's decision and provided them with the full text of the appropriate regulation.  

Pursuant to 38 C.F.R. § 19.102 (2013), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is to be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  It was unclear whether the Claimant furnished the Veteran with the substantive appeal, but the RO issued a supplemental statement of the case advising the Veteran about the Claimant's substantive appeal.  Both parties were afforded an appropriate opportunity to respond before the case was presented to the Board for adjudication

The Claimant was advised of his entitlement to hearings before the RO's hearing officer and/or before the Board in conjunction with his appeal, but he has not requested such a hearing.  

The Board finds that the Veteran and the Claimant have been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal.

Facts

In July 1996, the Veteran filed a claim for total disability based upon individual unemployability (TDIU).  The RO denied the TDIU claim in a March 1997 rating decision.  The Veteran did not perfect an appeal to that decision and it is now final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In August 2002, the Veteran filed a claim for service connection for an acquired psychiatric disorder to include PTSD, depression, and anxiety.  In a June 2003 rating decision, the RO denied the claim for service connection for an acquired psychiatric disorder and the Veteran did not perfect an appeal to that decision and it is now final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In October 2009, the Veteran filed a claim for TDIU stating that he was unemployable due to his service connected disabilities and suggested they also caused him psychiatric problems.  In November 2009, the Veteran filed a claim for an acquired psychiatric disorder as secondary to his service connected knee disabilities.  

The first adjudicative action by the RO occurred in a March 2010 when the RO issued a rating decision that identified only two issues for decision:  1) whether the Veteran was entitled to an increase rating for his right knee disability and 2) whether the Veteran was entitled to an increased rating for his left knee disability.  The body of the decision denied both of the knee claims.  It did not discuss whether the Veteran was entitled to TDIU or to service connection for an acquired psychiatric disorder.  A code sheet was attached to the narrative rating decision listing first, the Veteran's service connected disabilities, and then prior claims the Veteran had made for service connection, but that the RO had determined were not service connected or subject to compensation, e.g., the mental health claims.  Lastly, it noted TDIU had been denied at some point.

The Veteran then filed a notice of disagreement regarding the denial of increased ratings for the knee disabilities in August 2010.  The Veteran specifically mentioned he was disagreeing to the ratings awarded for the right knee disability and for the left knee disability.  

In January 2011, the Veteran and the Claimant entered into an attorney fee agreement and the Claimant filed a VA Form 21-22a as the Veteran's representative.  The agreement did not specify a particular claim only that it would relate to a notice of disagreement filed after June 2007.  Parenthetically, the Board notes that the parties included this provision to comply with 38 C.F.R. § 14.636 (c) (1).  

In January 2011, the Claimant filed what was claimed to be a notice of disagreement to the March 2010 rating decision denying individual unemployability.  

In February 2011, the RO issued a rating decision dealing with pseuodofolliculitis barbae, a low back disability, and radiculopathy in the lower extremities.  It specifically stated that the issues of service connection for an acquired psychiatric disability and TDIU were deferred.  The rating decision was followed by a duty to assist letter in March 2011 that stated the RO was still working on the claims for TDIU and depression.

In a rating decision dated in April 2011, the RO granted service connection for depression and also awarded TDIU.  Thereafter, the Claimant requested attorney's fees for past due benefits for TDIU, which the RO denied in September 2011.  


Analysis

A VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904(d).

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g) . See 38 C.F.R. § 14.636(c)(1).

The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim." 38 U.S.C.A. § 5904(d)(1).  The statute also precludes an attorney from claiming as a fee a portion of the future monthly benefits that will be paid to the Veteran.  The statute further provides that a fee pursuant to a statutory fee agreement is to be paid to the attorney by VA directly from any past-due benefits awarded on the basis of the claim.  38 U.S.C. § 5904(d)(2)(A)(i).

After a thorough review of the record, the Board has determined that the Claimant is not entitled to attorney's fees for the award of TDIU.  The Claimant asserts that he filed a notice of disagreement to the denial of TDIU in March 2010 and thereafter in April 2011, TDIU was granted.  In the April 2011 rating decision, the RO also granted service connection for an acquired psychiatric disorder (depression) and the TDIU was based, in part, upon the RO also granting service connection for depression.  Thus, at the heart of the controversy is whether the March 2010 rating decision constitutes a denial of the Veteran's pending claims for TDIU or service connection for an acquired psychiatric disorder.  The Board finds that it does not.

Contrary to the Claimant's assertions, the March 2010 rating decision did not deny the Veteran's pending claims for TDIU or his claim to reopen the claim of service connection for depression.  In the March 2010 ratings decision, the issues section identified only the increased rating claim for the service connected right knee disability and the increased rating claim for the left knee.  The same two issues were the only two issues that were discussed by the RO in the body or narrative that explained how the RO reached its decisions.  TDIU or whether service connection should be granted for an acquired psychiatric disorder were not discussed in the body of the decision.  As the RO neither identified nor discussed TDIU or the psychiatric claim, the Board finds there was no adjudication or determination by the RO of the pending TDIU claim or the claim to reopen the claim for service connection for an acquired psychiatric disorder.  

Furthermore, the letter notifying the Veteran of the March 2010 rating decision states that the RO decided the claims for increased rating for the right knee and increased rating for the left knee and explains to the Veteran what he should do if he disagreed with the outcome to those two decisions.  There is no mention that the Veteran should take action regarding the TDIU or the psychiatric claim.  

These two claims were noted only in the code sheet, which provides only a historical reference about what claims have been found service connected, what ratings have been assigned over time, and what claims have been determined not service connected.  The Board notes that the RO is required under VA procedure to provide notice and a copy of the narrative portion to the Veteran.  The code sheet of the rating decision is intended for internal VA processing and is not routinely distributed to the Veteran.  See the VA Adjudication Procedure Manual, M21-1MR, Part III, subpart iv, Chapter 7, subsections e and f. 

Finally, as noted above, the RO indicated in a February 2011 rating decision that the TDIU and psychiatric claims were deferred pending further development and the March 2011 letter indicating the RO was still working on the claim.  There is nothing in the record that the RO decided the TDIU claim and the claim to reopen for a psychiatric disability in March 2010 or lead the Veteran to conclude that not only were his claims regarding the knees decided, but that the RO had also denied TDIU and did not reopen his claim for an acquired psychiatric disorder.  At best, the January 2011 notice of disagreement was premature and had no effect as the claims remained pending.  

In sum, the Board finds that a reasonable veteran would not conclude that the RO had made an unfavorable decision regarding the TDIU claim and the acquired psychiatric disorder claim and that the veteran needed to make an affirmative action to protect his claims.  

Based upon the foregoing reasons, the Board therefore concludes the Claimant is not entitled to attorney's fees for past-due TDIU benefits and the claim under 38 C.F.R. § 14.636 for attorney's fees must be denied for lack of legal merit or entitlement under the law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to payment of attorney fees from past-due benefits granted in an April rating decision is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


